Petitioner’s license to practice medicine has been revoked by the Board of Regents. Petitioner is seeking a review under article 78 of the Civil Practice Act. The proof consisted of evidence given by female special investigators of the State Department of Education. Three investigators visited petitioner’s office on separate occasions. On the occasion of each visit substantially the same procedure was followed by petitioner. He made a vaginal examination, advised the investigator that she was pregnant and that he was willing to perform an abortion, and fixed a date therefor. He received five dollars for the examination and agreed to perform the abortion in each case for the sum of one hundred dollars and ten dollars additional for the anaesthetic. The statute  provides that the license to practice medicine may be revoked whenever a physician undertakes or engages “in any manner or by any ways or means whatsoever to procure or perform any criminal abortion.” The acts proven and found by the Board of Regents justify a determination that that statute was violated. (Matter of Herschman, 233 App. Div. 884.) Determination of the Board of Regents unanimously confirmed, with fifty dollars costs and disbursements. Present—Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.